Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/227,335 filed on 4/11/21. Claims 1-16 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/21 & 5/6/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 13 & 16 are objected to because of the following informalities:
Claim 1
Line 2: “a synchronization” should be changed to -- a synchronization --.
Note: Synchronization and synchronisation are used throughout the claims and its recommended to choose one of the two to be consistent with the remaining limitations of the claims.
Line 9: “target relative displacement” should be changed to -- said target relative displacement --.
Line 10: “sleeve teeth and gear teeth” should be changed to -- said sleeve teeth and said gear teeth --.
Claim 13
Line 2: “a synchronization” should be changed to -- a synchronization --.
Note: Synchronization and synchronisation are used throughout the claims and its recommended to choose one of the two to be consistent with the remaining limitations of the claims.
Claim 16
Line 2: “a synchronization” should be changed to -- a synchronization --.
Note: Synchronization and synchronisation are used throughout the claims and its recommended to choose one of the two to be consistent with the remaining limitations of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Line 23: “the boundaries”
There is insufficient antecedent basis for the claimed limitation.
Claim 8
Line 13: “an offset first trajectory”
It is unclear if the limitation is the same as is mentioned on line 7 or that an additional offset first trajectory is being claimed.
Line 13: “an offset second trajectory”
It is unclear if the limitation is the same as is mentioned on line 7 or that an additional offset second trajectory is being claimed.
Claim 13
Line 16: “a synchronisation phase”
It is unclear if the limitation is the same as is mentioned on line 15 or that an additional synchronisation phase is being claimed.
Claim 15
Line 6: “a synchronisation phase”
It is unclear if the limitation is the same as is mentioned on line 5 or that an additional synchronisation phase is being claimed.
Claim 16
Line 24: “the real relative displacement”
There is insufficient antecedent basis for the claimed limitation.
Line 25: “the boundaries”
There is insufficient antecedent basis for the claimed limitation.

Claims 2-7, 9-12 & 14 are also rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Weingartz ‘109 teaches a method of synchronization but lacks determining relative displacement between the sleeve teeth and gear teeth.
Komura ‘744 teaches an automatic shift apparatus but lacks determining relative displacement between the sleeve teeth and gear teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN LE/Primary Examiner, Art Unit 3659